Citation Nr: 0838648	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-30 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1310 based on 
service connection for the cause of the veteran's death or 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to September 
1945.  He died in March 2003.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which, in pertinent part, denied 
entitlement to service connection for the cause of the 
veteran's death.  This case has been advanced on the docket.

The Board remanded this case in April 2005 and March 2008.  
It returns now for appellate consideration.

The Board has rephrased the issue on appeal to better reflect 
the benefit the appellant is seeking.  On her application, 
she indicated that the veteran was 100 percent service-
connected at the time of his death, which was accurate.  DIC 
can be awarded based on a service-connected death under 38 
U.S.C.A. § 1310, or as if the death were service-connected 
under the provisions of 38 U.S.C.A. § 1318. All section 1318 
bases for an award of DIC are an intrinsic part of a DIC 
claim in those cases in which service connection for the 
cause of the veteran's death is denied and the veteran had a 
totally disabling service-connected condition at the time of 
death. Timberlake v. Gober, 14 Vet. App. 122, 134-35 (2000).

Although the RO did not characterize the issue as shown 
above, it actually did adjudicate both the section 1310 and 
1318 aspects of the appellant's claim.  The September 2003 
rating decision on appeal shows reasons and bases why DIC was 
denied under section 1318.  That consideration by the RO is 
also reflected in the July 2004 statement of the case and the 
June 2007 supplemental statement of the case.  Therefore, the 
appellant is not prejudiced by the Board's consideration of 
this issue, and recharacterization of the appeal as shown 
above is merely to clarify that both aspects of her claim for 
DIC are being considered at this time. 


FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died on 
March [redacted], 2003; the cause of death was myocardial infarction 
due to (or as a consequence of) chronic obstructive pulmonary 
disorder (COPD).

2.  At the time of his death, service connection was in 
effect for depressive reaction, rated 100 percent disabling, 
effective June 1996.

3.  Neither cardiovascular disease nor COPD were manifested 
during the veteran's service or in the first postservice 
year, and there is no competent evidence linking such 
disabilities to the veteran's period of active service.

4.  The competent medical evidence fails to establish a link 
between the veteran's death and his service or his service-
connected disability.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1310 based on service connection 
for the cause of the veteran's death or under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1310, 1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 3.312 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the appellant to provide any evidence in the 
appellant's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in May 2003, May 2004, and March 2008 
the appellant was informed of the evidence and information 
necessary to substantiate her claim, the information required 
of her to enable VA to obtain evidence in support of her 
claim, the assistance that VA would provide to obtain 
evidence and information in support of her claim, and the 
evidence that she should submit if she did not desire VA to 
obtain such evidence on her behalf.  The VCAA letters 
informed the appellant that she should submit any medical 
evidence pertinent to her claim.  The May 2003 and May 2004 
letters specifically informed the appellant what was needed 
to prevail on a claim for DIC under section 1318.

It appears the 2003 VCAA notice, standing alone, was 
sufficient and was provided to the appellant prior to the 
initial adjudication.  However, to the extent some aspect of 
that notice was deficient, and complete notice was not 
provided until the 2004 and/or 2008 letters, this error was 
not prejudicial to her.  She has had more than ample 
opportunity to participate in developing this claim.  In 
fact, she has requested throughout the appeals process that 
specific development be completed by VA to fully consider her 
claim, and such development was completed, to the extent 
possible.  The 2004 and 2008 letters were followed by 
readjudication of her claim by the RO, correcting any timing 
deficiency with respect to notice.  

In specific consideration of the claim of service connection 
for the cause of the veteran's death, the Board notes that in 
the adjudication of a DIC claim under Section 1310 when a 
veteran had service-connected disability during his lifetime, 
VCAA notice must include a statement of the conditions for 
which a veteran was service connected at the time of his or 
her death.  Hupp v. Nicholson, 21 Vet. App. 342, 352-3 
(2007).  The Board observes that the VCAA letters did not 
include a list of the disabilities for which the veteran was 
service connected at the time of his death.  All VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007).  To meets its burden, VA can 
demonstrate, for example (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Id.

A general review of the claims file, including the 
appellant's statements submitted in support of her appeal, 
reveals that she exhibited knowledge of the information and 
evidence necessary to substantiate her claim, including 
knowledge of the veteran's service-connected disability and 
the need for evidence demonstrating the impact of the 
veteran's service-connected disability on his death.  For 
example, in a statement received in October 2003 the 
appellant noted that the veteran had been in receipt of 
disability compensation for 58 years; at the same time she 
also submitted a private doctor's statement noting that the 
veteran had suffered from psychiatric disability up until the 
time of his death.  The Board also observes that the 
appellant received copies of the September 2003 rating 
decision, July 2004 statement of the case, and the multiple 
supplemental statements of the case issued during the course 
of this appeal.  These documents included the disability for 
which the veteran was service connected at the time of his 
death.  The Board notes that the appellant is represented in 
this case, and neither the appellant nor her representative 
has made any allegations concerning VA's duty to notify or 
assist in this case.  In short, the appellant has had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Gordon v. Nicholson, 21 Vet. 
App. 270, 282-83 (2007).

In March 2008 the appellant received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  
Records concerning the veteran's terminal care have also been 
obtained.  In June 2008 a medical opinion was obtained that 
addressed the medical matters presented by this appeal.  38 
C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

As directed in the March 2008 Board remand, by correspondence 
dated in March 2008 VA contacted the office of the veteran's 
private physician (J.V.M., M.D) in an attempt to obtain 
copies of the veteran's treatment records from that office.  
In a response received in May 2008, personnel from the office 
of Dr. J.V.M. indicated that they no longer had any of the 
veteran's medical records.

The appellant has not identified any pertinent, obtainable 
evidence that remains outstanding.  The Board has also 
perused the medical records for references to treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the claim.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claim.

Applicable law and analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection will be granted if it is shown that the 
veteran suffered from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation in line of duty of a preexisting injury suffered 
or disease contracted. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases if they become manifest to a compensable degree 
within a year after the veteran's discharge from active duty.  
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran died in March 2003.  His certificate of death 
provides that the cause of death was myocardial infarction 
due to COPD.  At the time of his death, service connection 
was in effect for depressive reaction, rated 100 percent 
disabling.

As for the fatal conditions noted on the veteran's death 
certificate, the Board observes that the veteran's service 
treatment records contain no complaints or treatment for 
heart disease or respiratory disability.  Examination 
performed in August 1945 noted that the lungs were negative 
for any abnormality, and the veteran's vascular system was 
normal; blood pressure was reported as 135/78, and the 
veteran's heart had no murmurs and was not enlarged.  The 
veteran's September 1945 certificate of disability for 
discharge did not note any cardiovascular or respiratory 
disability.

As for clinical findings subsequent to service, VA 
examinations conducted in May 1948 and June 1949 noted no 
cardiovascular or respiratory disability.  In fact, post-
service medical records show that the veteran's 
cardiovascular disease was first diagnosed in April 1972, and 
pulmonary emphysema was first noted on a July 1978 VA chest 
X-ray.

In sum, the fatal conditions noted on the veteran's death 
certificate were not manifested until years following 
service.  Post-service medical records are negative for a 
nexus or link between the veteran's active service and 
cardiovascular disease and respiratory disability, and no 
health care professional has indicated that the veteran's 
death was related to his service.

The appellant's main contention, however, is not that the 
veteran's heart disease and respiratory disability were 
related to service.  Instead, the appellant asserts that the 
veteran's service-connected depressive reaction disability, 
and in particular, the medications used to treat that 
disorder, contributed to the veteran's death.

In an effort to address the medical matters presented by this 
appeal, in June 2008 a VA physician was asked to review the 
veteran's claims file and address the question of whether the 
veteran's psychiatric medications caused or contributed to 
the veteran's death.  After noting that the veteran's claims 
file had been reviewed, the June 2008 VA physician stated 
that the medications the veteran took for his service-
connected psychiatric disorder "less likely as not 
contributed substantially or materially to cause the 
veteran's death."  The VA physician provided the following 
rationale:

[The veteran] was taking Mellaril and 
Ativan at the time of his death for his 
psychiatric condition.  Neither of these 
causes or aggravates coronary artery 
disease.  He also had hypertension, 
hypocholesteremia and prior history of 
myocardial infarction and coronary artery 
disease.  Mellaril has been associated 
with increasing the risk of an arrhythmia 
called Torsades De Pointes, but not with 
an increased risk of coronary artery 
disease.  There is no evidence in the C-
file that the veteran ever had Torsades 
De Pointes.

In sum, the competent medical evidence fails to establish a 
link between the veteran's death and his service or his 
service-connected disability.  A VA physician has essentially 
stated that the veteran's death was not related to his 
service-connected disability, and there is no contrary 
opinion of record.  

While the Board acknowledges the appellant's belief in a 
causal connection between the veteran's death and his 
service, her opinion regarding medical causation is simply 
not persuasive in this case.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In a February 2008 brief, the 
appellant's representative stated that she was previously a 
registered nurse.  Her qualifications are not in the file; 
however, even accepting this as true, her opinion would 
simply not have the same probative weight as that of the VA 
examiner discussed above for the following reasons.  First, 
the appellant merely stated that she believed there was a 
relationship between the veteran's medications and his heart 
disease without providing any medical rationale.  The VA 
examiner, on the other hand, provided such a rationale, 
indicating that a particular type of cardiovascular 
disability is linked to usage of these medications, and the 
veteran did not have this disability.  Second, the 
appellant's personal financial interest in this case, while 
not affecting the competency of her opinion, certainly goes 
to the weight to be assigned such an opinion.  The fact is, 
her opinion is given in the context of her claim for 
benefits, while the VA examiner provided an opinion without 
any interest in the outcome of the claim.  Finally, the VA 
examiner reviewed the veteran's complete medical history as 
shown in the claims file.  While the appellant was married to 
the veteran for many years, and may likely have been present 
for most of his medical treatment, it is not certain that she 
had access to his complete history. 

The "benefit of the doubt" rule does not apply because the 
preponderance of the evidence is against this claim.  38 
U.S.C.A. § 5107(b).

The Board observes that to establish entitlement to DIC 
benefits under 38 U.S.C.A. § 1318, it must be shown that the 
veteran received, or was entitled to receive, compensation at 
the total disability level for a continuous period of 10 or 
more years immediately preceding his death; or, if rated 
totally disabling for a lesser period, was so rated 
continuously prior to death for a period of not less than 
five years from the date of the veteran's discharge or 
release from active duty.  38 U.S.C.A. § 1318(b).  "Entitled 
to receive" currently means that at the time of death the 
veteran had a service-connected disability(ies) rated totally 
disabling by VA, but was not receiving compensation because, 
in part, the veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error (CUE) in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date. 38 C.F.R. § 3.22(b)(3).  See, also, Rodriguez 
v. Nicholson, 19 Vet. App. 275 (2005), overruled by Rodriguez 
v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  

As indicated above, the veteran died in March 2003.  At the 
time of his death, service connection was in effect for 
depressive reaction, rated 100 percent disabling, effective 
June 1996.  The veteran was not a prisoner of war, and he 
died more than 10 years following his separation from active 
service.  There has been no allegation of clear and 
unmistakable error in any prior decision.  These facts are 
not in dispute, and based on the foregoing, the Board finds 
that the veteran was not in receipt of, or entitled to 
receive, compensation at the total disability level 
continuously for 10 years immediately preceding his death.


ORDER

Entitlement to Dependency and Indemnity compensation pursuant 
to 38 U.S.C.A. 
§ 1310 based on service connection for the cause of the 
veteran's death and pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


